July 5, 1912. The opinion of the Court was delivered by
Defendant was convicted of forgery in signing the name of S.D. Gillard to an order addressed to the Southern Express Company, requesting the company to deliver to him a package of whiskey which he had ordered in the name of Gillard, without his consent.
The exceptions raise only two points:
1. Error in holding that defendant could be convicted, since there was no proof of intention to defraud either Gillard or the express company. This point is controlled by the case of State v. Webster,88 S.C. 56.
2. Error in admitting other orders of like import, signed by other persons, that is, orders to which the names of other persons had been signed. It appears from the record that testimony was admitted, without objection, that defendant had, at different times, presented to the express company orders, purporting to have been signed by different persons, and received packages of whiskey shipped in their names. As this testimony was not *Page 552 
objected to, the appellant cannot complain of its admission. But it was unobjectionable. State v. Allen, 56 S.C. 495,35 S.E. 204; State v. Talley, 77 S.C. 99, 57 S.E. 618.
Affirmed.